Name: Council Decision (EU) 2015/344 of 17 February 2015 concerning the renewal of the Agreement on cooperation in science and technology between the European Community and Ukraine
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  technology and technical regulations;  Europe;  international affairs
 Date Published: 2015-03-04

 4.3.2015 EN Official Journal of the European Union L 60/37 COUNCIL DECISION (EU) 2015/344 of 17 February 2015 concerning the renewal of the Agreement on cooperation in science and technology between the European Community and Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186 in conjunction with point (v) of Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) By its Decision 2003/96/EC (1), the Council approved the conclusion of the Agreement on cooperation in science and technology between the European Community and Ukraine (2) (the Agreement). (2) Point (b) of Article 12 of the Agreement provided that the Agreement would be concluded for an initial period ending on 31 December 2002 and would be renewable by common agreement between the Parties for additional periods of five years. (3) Based on the Council Decision 2011/182/EU (3) the Agreement was renewed for a further period of five years with a retroactive effect as of 8 November 2009 and is due to expire on 7 November 2014. (4) The Parties to the Agreement consider that rapid renewal of the Agreement would be in their mutual interest. (5) The content of the renewed Agreement should be identical to the content of the Agreement. (6) The renewal of the Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The renewal of the Agreement on cooperation in science and technology between the European Community and Ukraine for an additional period of five years, is hereby approved on behalf of the Union. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered, acting on behalf of the Union and in accordance with point (a) of Article 12 of the Agreement, to notify Ukraine that the Union has completed its internal procedures necessary for the entry into force of this renewed Agreement. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 17 February 2015. For the Council The President J. REIRS (1) Council Decision 2003/96/EC of 6 of February 2003 concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and Ukraine (OJ L 36, 12.2.2003, p. 31). (2) Agreement on cooperation in science and technology between the European Community and Ukraine (OJ L 36, 12.2.2003, p. 32). (3) Council Decision 2011/182/EU of 9 March 2011 concerning the renewal of the Agreement for scientific and technological cooperation between the European Community and Ukraine (OJ L 79, 25.3.2011, p. 3).